Exhibit 10.17

 

[tsro20161231ex101727882001.jpg]

TESARO, Inc. │ 1000 Winter St, Suite 3300 │Waltham, MA  02451

 

 

[Date]

 

PERSONAL AND CONFIDENTIAL

 

[Name]

[Address]

 

Dear [Name]:

 

On behalf of TESARO, Inc. (the “Company”), I am very pleased to offer you an
amended and restated employment letter in connection with your ongoing
employment in the position of [TITLE].

The terms of your position with the Company are as set forth below:

1. Position. You will continue as the [TITLE] of the Company. In this role, you
will have the duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities that are customarily associated with
your position and those that are assigned to you by the Company’s [Chief
Executive Officer/President]. During the term of your employment with the
Company, you will devote your full professional time and efforts to the business
activities and other activities of the Company, and other activities that may be
approved in advance by the Company’s [Chief Executive Officer/President] and/or
Board of Directors (the “Board”). Your employment under the terms of this letter
agreement shall terminate in accordance with Section 6 below.

 

2. Start Date. You commenced this position with the Company effective [DATE].

 

3. Compensation.  

 

a. Base Salary. You will be paid an annualized base salary of [XXXXXX Dollars
($XXXXXX)]. Your base salary will be payable pursuant to the Company’s regular
payroll policy. Your salary shall be reviewed annually and may be adjusted in
connection with any such review.

 

b. Bonus Program. You will be eligible for an annual bonus of up to [XX]% of
your annual base salary that will be determined by the Board in its sole
discretion based upon achievement of pre-determined performance milestones. This
annual bonus is split between corporate performance (XX%) and individual
performance (XX%). Any annual bonus, if earned, shall be paid no later than
March 15th of the year immediately following the year to which the applicable
annual bonus relates.

 

c. Equity Compensation.  Subject to the approval of the Board, you will be
eligible to receive grants of equity compensation, including options to purchase
shares of common stock, on an annual basis, in connection with the Company’s
regular annual compensation review for all Company employees, including
officers.

 



 

60086635_1

--------------------------------------------------------------------------------

 



d. Withholding. The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

 

4. Vacation & Holidays. You will be eligible for 15 days of “paid time off” each
year, one week winter break and Company paid holidays consistent with the
Company’s vacation and holiday policy.

 

5. Benefits. You will be eligible to participate in such medical, retirement and
other benefits as are approved by the Board. As is the case with all employee
benefits, such benefits will be governed by the terms and conditions of
applicable plans or policies, which are subject to change or discontinuation at
any time. 

 

6. At-Will Employment. Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment. The Company or
you may terminate your employment at any time for any reason, with or without
Cause, and with or without notice subject to Section 7 below. The “at-will”
nature of your employment shall remain unchanged during your tenure as an
employee of the Company, and may only be changed by an express written agreement
that is signed by you and the Board. 

 

7. Termination of Employment. For the purposes of this Section 7, the following
capitalized terms shall have the meanings set forth below: 

 

“Accrued Benefits” shall mean: (i) any unpaid base salary for services rendered
prior to the date of termination or resignation; (ii) any earned but unpaid
annual bonus for any completed fiscal year prior to the year in which
termination of employment occurs; (iii) reimbursement of any un-reimbursed
business expenses incurred as of the date of termination or resignation in
accordance with the Company’s reimbursement policy, (iv) accrued but unused
vacation (if applicable), earned through the effective resignation or
termination date; and (v) all other payments, benefits or fringe benefits to
which you shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this letter agreement.

 

“Cause” shall mean (i) willful misconduct or gross negligence as to a material
matter in connection with your duties; (ii) any act constituting material
dishonesty or fraud with respect to the Company; (iii) the indictment for,
conviction of, or a plea of guilty or nolo contendere to, a felony under
applicable law; (iv) material violation of any written Company policy made
available to you; (v) failure to (A) perform your duties in all material
respects or (B) follow a clear, lawful and reasonable directive of the [Chief
Executive Officer/President] or the Board; or (vi) material breach of a
fiduciary duty owed to the Company that has caused or could reasonably be
expected to cause a material injury to the business; provided, that in no event
shall your employment be terminated for Cause unless (A) an event or
circumstance set forth in clauses (i) through (vi) has occurred and the Company
provides you with written notice after the Company has knowledge of the
occurrence of existence of such event or circumstance, which notice reasonably
identifies the event or circumstance that the Company believes constitutes Cause
and (B) with respect to the events and circumstances set forth in clauses (iv)
and (v) only, you fail to substantially cure to the satisfaction of the Company
the event or circumstance so identified within 30 days of the receipt of such
notice; and, provided further, that clauses (iv) and (v) shall not apply
following a Change in Control.

 

“Change in Control” shall have the meaning set forth in the Company’s 2012
Omnibus Incentive Plan.



 

--------------------------------------------------------------------------------

 



“Disability” shall mean your inability to have performed your material duties
hereunder due to a physical or mental injury, infirmity or incapacity for one
hundred eighty (180) days (including weekends and holidays) in any 365-day
period. Notwithstanding the foregoing, in the event that as a result of an
earlier absence because of mental or physical incapacity you incur a “separation
from service” within the meaning of such term under Code Section 409A you shall
on such date automatically be terminated from employment as a Disability
termination.

 

“Good Reason” shall mean: (i) the assignment to you of any duties or
responsibilities which result in the material diminution of your position as the
General Counsel and Corporate Secretary of the Company (other than temporarily
while physically or mentally incapacitated or as required by applicable law);
(ii) a reduction by the Company in your annual base salary or target bonus
percentage without your consent; (iii) relocation of the Company’s headquarters
in the Boston, MA metropolitan area to another location by more than 30 miles or
relocation of your primary office at the Company’s headquarters to another
location that is not the Company’s headquarters; or (iv) material breach by the
Company of the terms of this letter agreement. You shall provide the Company
with a written notice detailing the specific circumstances alleged to constitute
Good Reason within 90 days after the first occurrence of such circumstances, and
the Company shall have 30 days following receipt of such notice to cure such
circumstances in all material respects, and, to the extent not cured, you shall
have resigned for Good Reason not later than the 180th day following the first
occurrence of any Good Reason event (or to the extent it recurs, after the first
occurrence of such recurrence).

 

a. Termination for Other than Cause.  If the Company terminates your employment
for any reason other than Cause (except for death or Disability), and if such
termination is not in connection with or within twelve (12) months following a
Change in Control, you will receive the Accrued Benefits (as defined above),
and, subject to your compliance with Section 6(e) below, you will be eligible to
receive the following: (i) after the execution and delivery of the release of
claims referenced below and the expiration of any revocation period without the
release being revoked (the “Release Effective Date”), twelve (12) month’s base
salary then in effect, less standard deductions and payable in installments in
accordance with the Company’s then regular pay policies commencing on the 60th
day following the termination of your employment, provided, that the first
payment shall include any amounts for the period from the date of termination to
the 60th day; and (ii) if you elect to continue your health insurance coverage
pursuant to your rights under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) following the termination of your employment, then
the Company shall pay to you your monthly premium under COBRA on a monthly basis
until the earlier of (x) twelve (12) months following the effective termination
date, or (y) the date upon which you commence full-time employment (or
employment that provides you with eligibility for healthcare benefits
substantially comparable to those provided by the Company) with an entity other
than the Company.  All equity awards then held by you will be governed in
accordance with their terms.

 

b. Termination for Other than Cause following a Change in Control.  If the
Company terminates your employment for any reason other than Cause (except for
death or Disability) or you resign for Good Reason, and if such termination is
in connection with or within twelve (12) months following a Change in Control,
you will receive the Accrued Benefits, and, subject to your compliance with
Section 6(e) below, you will be eligible to receive the following: (i) after the
Release Effective Date, an amount equal to fifteen (15) month’s base salary then
in effect and 100% of your target bonus for the year your employment terminates,
in each case, less standard deductions and  payable in a single lump sum on the
60th day following the termination of your employment; (ii) if you elect to
continue your health insurance coverage pursuant to your rights under COBRA
following the termination of your employment, then the Company shall pay to you
your monthly premium under COBRA on a monthly basis until the earlier of (x)

 

--------------------------------------------------------------------------------

 



fifteen (15) months following the effective termination date, or (y) the date
upon which you commence full-time employment (or employment that provides you
with eligibility for healthcare benefits substantially comparable to those
provided by the Company) with an entity other than the Company; and (iii) full
vesting of all outstanding equity awards.

 

c. Termination for Cause.  If the Company terminates your employment for Cause,
at any time, then you will receive no additional compensation other than the
Accrued Benefits.

 

d. Termination for Death or Disability.  If your employment terminates because
of your death or Disability, then you will receive the Accrued Benefits and no
other amounts.

 

e. Release.  Eligibility for receipt of the items in Sections 6(a) or (b) (other
than the Accrued Benefits) shall be conditioned on your (i) returning to the
Company promptly upon the termination of your employment all of its property,
including confidential information and all electronically stored information,
and (i) signing and not revoking a release of any and all claims, in a form
acceptable to the Company (which release shall be provided to you by the Company
within 7 days of your employment termination date), provided, that such release
shall contain the following provisions in substantially the following form:

 

(i) For a period of one year following such termination of employment, you agree
that you shall not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, solicit, aid or induce any
employee of the Company to leave such employment or to accept employment with
any other person, firm, corporation or other entity unaffiliated with the
Company or hire any such employee or take any action to materially assist or aid
any other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee. This paragraph shall not be violated by (1)
general advertising or solicitation not specifically targeted at Company-related
persons or entities or (2) you serving as a reference, upon request, for any
employee of the Company, other than such a reference to a company with whom you
are then affiliated; and

 

(ii) You agree that for the 3-year period following such termination of
employment, you shall not, directly or indirectly, orally, in writing or through
any medium (including, but not limited to, the press or other media, computer
networks or bulletin boards, or any other form of communication) will disparage
or defame the goodwill or reputation of the Company or its directors, officers,
stockholders, agents and/or employees. Nothing herein shall prohibit you (1)
from disclosing that you are no longer employed by the Company, (2) from
responding truthfully to any governmental investigation or inquiry by a
governmental entity or any other law, subpoena, court order or other compulsory
legal process or (3) from rebutting in good faith statements made by the Company
that are untrue or misleading.

 

f. Code Section 280G.  If any of the payments or benefits received or to be
received by you (including, without limitation, any payment or benefits received
in connection with a Change in Control or your termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise (the “Benefit Arrangements”)) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”) and would, but for this Section 6(f), be subject to the excise tax
imposed under Code Section 4999, then such 280G Payments shall be reduced by the
Company (by the minimum possible amounts) by first reducing or eliminating
payments which are payable in cash and then by reducing or eliminating payments,
rights and benefits which are not payable in

 

--------------------------------------------------------------------------------

 



cash, in each case in reverse order beginning with payments, rights or benefits
which are to be paid the farthest in time from the Change in Control so that you
will not be considered to have received a parachute payment, unless you would
receive a greater after-tax amount by receiving all such 280G Payments without
reduction pursuant to the foregoing provisions of this sentence.  If two
economically equivalent amounts are subject to reduction but are payable at
different times, the amounts shall be reduced (but not below zero) on a pro-rata
basis.

 

8. Employee Confidentiality Agreement. As an employee of the Company, you have
and will have access to certain Company and third party confidential information
and you may during the course of your employment develop certain information or
inventions, which will be the property of the Company. To protect the interest
of the Company, you have previously signed a “Non-Disclosure and Inventions
Assignment Agreement” as a condition of your employment, which shall remain in
effect by its terms.

 

9. Delayed Commencement Date for Payments and Benefits.  

 

a. The intent of the parties is that payments and benefits under this letter
agreement comply with, or be exempt from, Code Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this letter agreement shall be
interpreted to be in compliance therewith or exempt therefrom. If you notify the
Company (with specificity as to the reason therefor) that you believe that any
provision of this letter agreement (or of any award of compensation, including
equity compensation or benefits) would cause you to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to you and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

 

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this letter agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this letter agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding any provision to the contrary in
this letter agreement, no payments or benefits that are considered “nonqualified
deferred compensation” under Code Section 409A to which you otherwise become
entitled under this letter agreement in connection with your termination of
employment, shall be made or provided to you prior to the earlier of (i) the
expiration of the six 6 month period measured from the date of your “separation
from service” with the Company (as such term is defined in Code Section 409A) or
(ii) the date of your death, if you are deemed at the time of such separation
from service to be a “specified employee” under Code Section 409A and if, in the
absence of such delay, the payments would be subject to additional tax under
Code Section 409A. Upon the expiration of the applicable Code Section 409A
(a)(2) deferral period, all payments and benefits deferred pursuant to this
Section 8(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
you in a lump sum, and any remaining payments and benefits due under this letter
agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.



 

--------------------------------------------------------------------------------

 



c. All expenses or other reimbursements under this letter agreement shall be
made promptly following submission of required documentation, and in any case on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by you (provided that if any such reimbursements
constitute taxable income to you, such reimbursements shall be paid no later
than March 15th of the calendar year following the calendar year in which the
expenses to be reimbursed were incurred), and (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit and (ii) no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year, provided, that the foregoing clause (iii) shall not
be violated with regard to expenses reimbursed under any arrangement covered by
Code Section 105(b) solely because such expenses are subject to a limit related
to the period the arrangement is in effect.

 

d. For purposes of Code Section 409A, your right to receive any installment
payment pursuant to this letter agreement shall be treated as a right to receive
a series of separate and distinct payments. Whenever a payment under this letter
agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within 30 days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company. Notwithstanding any other provision of this letter
agreement to the contrary, in no event shall any payment under this letter
agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset, counterclaim or recoupment by any other
amount payable to you unless otherwise permitted by Code Section 409A.

 

10. Resolution of Disputes. Any controversy or claim arising out of or relating
to your employment, this letter agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to arbitration in Boston,
Massachusetts before a single arbitrator (applying Massachusetts law), in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 10;  provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the underlying matter is
finally determined by the arbitrator. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

 

The Company shall be responsible for and pay the arbitrator’s fees and
arbitration expenses and any other costs associated with the arbitration or
arbitration hearing that are unique to arbitration. The Company and you each
shall separately pay its or your own deposition, witness, expert and attorneys’
fees and other expenses as and to the same extent as if the matter were being
held in court unless otherwise provided by law. The arbitrator shall have the
sole and exclusive power and authority to decide any and all

 

--------------------------------------------------------------------------------

 



issues of or related to whether this letter agreement or any provision of this
letter agreement is subject to arbitration.

 

11. No Inconsistent Obligations. By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter agreement or that would be violated by your
employment by the Company. You agree that you will not take any action on behalf
of the Company or cause the Company to take any action that will violate any
agreement that you have with a prior employer.

 

12. Miscellaneous.  

 

a. This letter agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

b. Neither this letter agreement nor any of your rights or obligations hereunder
shall be assignable by you.  The Company may assign this letter agreement or any
of its obligations hereunder to any subsidiary of the Company, or to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.  This letter agreement is
intended to bind and inure to the benefit of and be enforceable to you and the
Company and its permitted successors and assigns.

 

c. No provision of this letter agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and such officer or director as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this letter agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

d. The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the Commonwealth of Massachusetts
without regard to the choice of law principles thereof.

 

 

Sincerely,

 

 

 

TESARO, INC.

 

 

 

 

 

By:

 

 

 

Leon O. Moulder, Jr.

 

 

Chief Executive Officer

 

 

 

 

Copy:  Senior Vice President, Human Resources

 

 





 

--------------------------------------------------------------------------------

 



 

Acceptance and Acknowledgement:

Please confirm your acceptance of this offer by signing this letter and emailing
the signed letter to __________________________, Senior Vice President, Human
Resources (__________@tesarobio.com) by close of business on [DATE], 2017.

______________________________________

[NAME]

 

Date:_________________________________________________

 

 

 

--------------------------------------------------------------------------------